NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 25 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CORREY ALCANTRA, de facto Tribal                No.    18-16482
Chairman of the Coyote Valley Band of
Pomo Indians,                                   D.C. No. 3:17-cv-07377-VC

                Plaintiff-Appellee,
                                                MEMORANDUM*
 v.

COYOTE VALLEY BAND OF POMO
INDIANS; et al.,

                Defendants-Appellants.

                   Appeal from the United States District Court
                     for the Northern District of California
                    Vince Chhabria, District Judge, Presiding

                           Submitted January 22, 2020**
                             San Francisco, California

Before: W. FLETCHER and R. NELSON, Circuit Judges, and MOLLOY,***
District Judge.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable Donald W. Molloy, United States District Judge for
the District of Montana, sitting by designation.
                                          1
      Defendants appeal the denial of sanctions against Plaintiff Correy Alcantra’s

counsel under Federal Rule of Civil Procedure 11 and 28 U.S.C. § 1927. We have

jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.

      The decision to impose sanctions, whether under Rule 11 or § 1927, is a

matter of discretion for the district court. Cooter & Gell v. Hartmax Corp., 496

U.S. 384, 405 (1990); Salstrom v. Citicorp Credit Servs., Inc., 74 F.3d 183, 185

(9th Cir. 1996). Here, the record shows Alcantra’s attorney withdrew the official

capacity claims against the Tribal Council members and attempted to withdraw the

ICRA and constructive trust claims even before Defendants filed their motion for

sanctions. On these facts, the district court did not abuse its discretion in declining

to impose sanctions.

      AFFIRMED.




                                           2